USCA11 Case: 20-12638    Date Filed: 04/26/2021      Page: 1 of 8



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12638
                        Non-Argument Calendar
                      ________________________

                      D.C Docket No. A093-444-594


MODOU THIAM,


                                                                      Petitioner,

                                         versus

U.S. ATTORNEY GENERAL,


                                                                      Respondent.
                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (April 26, 2021)

Before JILL PRYOR, LUCK and ANDERSON, Circuit Judge.

PER CURIAM:
          USCA11 Case: 20-12638        Date Filed: 04/26/2021    Page: 2 of 8



                                           I.

      The government has moved to dismiss this petition for review for lack of

jurisdiction and, alternatively, for summary denial. We first address our jurisdiction,

which we review de novo. Jeune v. U.S. Att’y Gen, 810 F.3d 792, 799 (11th Cir.

2016). The government argues that the petitioner, Modou Thiam, has failed to

exhaust his administrative remedies by not raising his due process claim before the

Board of Immigration Appeals (“BIA”). “[W]hen a petitioner has neglected to assert

an error before the BIA that he later attempts to raise before [this Court], the

petitioner has failed to exhaust his administrative remedies.” Id. at 800. In other

words, we cannot consider issues that could have been, but were not properly raised

in immigration proceedings and appealed to the BIA. Bing Quan Lin v. U.S. Att’y

Gen., 881 F.3d 860, 867 (11th Cir. 2018).          However, this is not a stringent

requirement, and we look to the substance of the appeal for facts and allegations that

make manifest the petitioner’s attempt to raise this claim before the BIA. Indrawati

v. U.S. Att’y Gen., 779 F.3d 1284, 1298 (11th Cir. 2015) (quotation marks omitted).

      A petitioner has not exhausted a claim unless he has both raised the “core

issue” before the BIA, and also set out any discrete arguments he relies on in support

of that claim. Jeune, 810 F.3d at 800. “While exhaustion does not require a

petitioner to use precise legal terminology or provide well-developed arguments to

support his claim, it does require that the petitioner provide information sufficient to



                                           2
           USCA11 Case: 20-12638      Date Filed: 04/26/2021    Page: 3 of 8



enable the BIA to review and correct any errors below.” Id. (quotation marks

omitted). Although we have noted that some constitutional claims may not be

subject to the exhaustion requirement, where a procedural due process claim

properly falls within the immigration courts’ power to review and provide a remedy,

the claim must be exhausted before it can be considered by this Court. Lin, 881 F.3d

at 867-68 (citing Sundar v. INS, 328 F.3d 1320, 1325 (11th Cir. 2003) and

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006)).

In Amaya-Artunduaga, we determined that the petitioner’s due process claim,

regarding the fairness of the Immigration Judge (“IJ”) as a neutral factfinder and

access to a full and fair hearing, was “precisely the kind of procedural error which

requires exhaustion.” 463 F.3d at 1251. If the petitioner fails to raise a claim before

the BIA, we will dismiss that part of the petition for review for lack of jurisdiction.

See e.g., id.

       In his brief in this Court, Thiam has presented multiple discrete arguments

under the umbrella of the Fifth Amendment Due Process Clause, all of which needed

to be exhausted. See Lin, 881 F.3d at 867-68; Amaya-Artunduaga, 463 F.3d at 1251.

However, as the government argues, Thiam did not expressly mention due process

or the Constitution in his appellate brief before the BIA. Instead, as the BIA noted,

Thiam contended in his appellate brief that the IJ erred in denying Thiam more time

to gather corroborating record evidence and erred by holding the lack of



                                          3
            USCA11 Case: 20-12638     Date Filed: 04/26/2021    Page: 4 of 8



corroborating evidence against him. Notably, in rejecting his arguments, the BIA

cited Matter of Santos, 19 I&N Dec. 105, 107-08 (BIA 1984), which explained that

an alien must demonstrate prejudice when raising a Fifth Amendment Due Process

claim. Thiam did not need to use precise legal terminology to exhaust a claim, and,

at least with respect to those arguments, he has sufficiently exhausted administrative

remedies.

      However, Thiam also argues for the first time in his brief in this Court that the

IJ was biased and that he was deprived of a neutral factfinder. Thiam asserted in his

appellate brief before the BIA that the IJ allegedly deviated from his stated

procedures on corroborating evidence, but nothing in that brief nor his notice of

appeal to the BIA suggested that the IJ was biased or prejudiced against Thiam based

on the IJ’s use of the phrase “these cases” in describing his procedures. Nor did

Thiam argue, as he does now, that the IJ’s words, tone, emphasis, and manner

displayed a “complete lack of impartiality and neutrality” as he does in his brief in

this Court. Therefore, those arguments are unexhausted, and we lack jurisdiction to

consider them. See Amaya, 463 F.3d at 1251.

      Accordingly, the petition for review is DISMISSED IN PART for lack of

jurisdiction with respect to Thiam’s claims of bias, and the government’s motion to

dismiss the petition for lack of jurisdiction is GRANTED IN PART to that extent.




                                          4
          USCA11 Case: 20-12638        Date Filed: 04/26/2021    Page: 5 of 8



We now turn to the government’s alternative motion for summary denial with

respect to Thiam’s exhausted claims.

                                          II.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

An appeal is frivolous if it is “without arguable merit either in law or fact.” Napier

v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002).

      We review an IJ’s denial of a motion for a continuance for abuse of discretion.

Zafar v. U.S. Att’y Gen., 461 F.3d 1357, 1362 (11th Cir. 2006). “Judicial review of

discretionary relief incident to deportation proceedings . . . is limited to determining

whether there has been an exercise of administrative discretion and whether the

matter of exercise has been arbitrary or capricious.” Garcia-Mir v. Smith, 766 F.2d

1478, 1490 (11th Cir. 1985).

      The Immigration Judge’s decision on whether to grant a continuance for

“good cause,” 8 C.F.R. § 1003.29, is discretionary, Alvarez Acosta v. U.S. Att’y Gen.,

524 F.3d 1191, 1197 (11th Cir. 2008), as is the decision to allow late filing of



                                           5
          USCA11 Case: 20-12638       Date Filed: 04/26/2021   Page: 6 of 8



documents, Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1276 (11th Cir. 2009) (citing 8

C.F.R. § 1003.31(c)). We have concluded that there is “no constitutionally protected

right to the discretionary relief of a continuance of removal proceedings.” Haswanee

v. U.S. Att’y Gen., 471 F.3d 1212, 1218-19 (11th Cir. 2006) (per curiam); Zafar v.

U.S. Att’y Gen., 461 F.3d 1357, 1367 (11th Cir. 2006). Similarly, exclusion of late-

filed documents in the Immigration Judge’s exercise of discretion does not give rise

to a due process claim.      Tang, 578 F.3d at 1276 (“Tang does not have a

constitutionally protected liberty interest in the admission of evidence after the

court-ordered deadline.”).

      When an alien says that he needs more time to obtain additional evidence, he

must show good cause, such as specifying what documents he is seeking and “how

they would have bolstered her withholding of removal claim.” Mi Ja Cho v. U.S.

Att’y Gen., 661 F. App’x 568, 572-73 (11th Cir. 2016); see also Matter of Sibrun,

18 I. & N. Dec. 354, 356 (BIA 1983) (bare allegation that alien could have located

unnamed witnesses if given a continuance is not sufficient to show abuse of

discretion; the movant must show what the witness would have said, that he was

available and willing to testify, and how it would have changed outcome).

      IJ’s have administrative control over the removal hearing and the IJ “may set

and extend time limits for the filing of applications and related documents and

responses thereto, if any. If any application or document is not filed within the time



                                          6
             USCA11 Case: 20-12638      Date Filed: 04/26/2021   Page: 7 of 8



set by the [IJ], the opportunity to file that application or document shall be deemed

waived.” 8 C.F.R. § 1003.31(c).

         Here, there is no substantial question that Thiam cannot support a due process

claim as there is no constitutionally protected right based on an IJ’s discretionary

decisions.     See Haswanee, 471 F.3d at 1218-19; Tang, 578 F.3d at 1276.

Accordingly, Thiam cannot allege a due process violation based on those two

discretionary decisions.

         However, even considering the merits, the IJ did not abuse its discretion in

denying Thiam’s request for a continuance and excluding his late-filed evidence.

First, Thiam failed to demonstrate good cause for needing a continuance as he

repeatedly failed to explain to the IJ what type of documents he was waiting on and

how they would affect his case, despite the IJ repeatedly telling him that he had to

do so to substantiate his request. See Mi Ja Cho, 661 F. App’x at 572-73. Even on

appeal, Thiam has yet to describe in any detail the documents, how they would have

impacted his case, and whether he has obtained the documents in the intervening

years.

         Additionally, the IJ reasonably excluded the evidence introduced at the merits

hearing considering (1) his counsel failed to file the documents in accordance to the

15-day advance filing requirement or paginate them, (2) his counsel failed to

demonstrate good cause for why the documents were not filed in compliance with



                                            7
          USCA11 Case: 20-12638       Date Filed: 04/26/2021    Page: 8 of 8



the IJ’s scheduling requirement, especially since the main portion of the documents

was Thiam’s own personal statement, which presumably could have been written at

any time, and (3) the documents were introduced as the hearing was about to start,

without giving the court and the government a chance to review them in order to still

conduct the hearing as schedule. Further, the IJ questioned Thiam during the hearing

and allowed him to testify to many of the things covered by the documents, including

his story of fleeing Senegal and his family’s presence in France. Accordingly, there

is no substantial question that the IJ did not abuse its discretion and did not violate

Thiam’s due process rights by denying his request for a continuance and excluding

the late-filed evidence.

      Thus, there is no substantial question as to the outcome of the case, and the

government’s position is correct as a matter of law. See Groendyke, 406 F.2d at

1162. Accordingly, the government’s motion for summary denial is GRANTED as

to Thiam’s properly exhausted claims.




                                          8